In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Catterson, J.), dated June 13, 2001, which granted the defendant’s motion for a pretrial hearing to determine the admissibility of the testimony of the plaintiffs’ expert witnesses.
Ordered that the appeal is dismissed, with costs.
It is well settled that no appeal lies from an order adjudicating in advance of trial the admissibility of evidence (see CPLR 5701; Menis v Raksin, 154 AD2d 357; Pellegrino v New York City Tr. Auth., 141 AD2d 709; Cotgreave v Public Adm’r of Imperial County, 91 AD2d 600). The Supreme Court’s order is, in effect, such an order. Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.